Order entered February 18, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-21-00106-CV

                        IN RE DAVID PALMER, Relator

                   Original Proceeding from the City of Irving
                              Dallas County, Texas

                                      ORDER
                    Before Justices Schenck, Nowell, and Garcia

      Before the Court is relator’s February 18, 2021 emergency petition for writ

of mandamus in which he challenges the Irving City Secretary’s acceptance of real

party in interest’s application to be a candidate for the Irving City Council.

      We request that real party in interest and respondent file a response, if any,

to the petition for writ of mandamus by noon on February 19, 2021. We will

accept uncertified documents and unsworn affidavits or declarations for the

response. See Thirty-Third Emergency Order Regarding the COVID-19 State of

Disaster, Misc. Docket No. 21-9004 (Tex. Jan. 14, 2021) (permitting modification
and suspension of deadlines and procedures).



                                           /s/   ERIN A. NOWELL
                                                 JUSTICE